 Exhibit 10.1

﻿

﻿

﻿

﻿

﻿

LOAN AGREEMENT

﻿

between

﻿

MetLife Real Estate Lending LLC,

﻿

as Lender

﻿

and

﻿

Green Plains Wood River LLC,

﻿

and

﻿

Green Plains Shenandoah LLC,

﻿

as Borrower

﻿

﻿

FIRST MORTGAGE LOAN

of $75,000,000.00

﻿

﻿

Dated as of September 3, 2020

﻿

﻿

Loan No. 200527

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), is made as of September 3, 2020, by and
between Green Plains Wood River LLC, a Delaware limited liability company and
Green Plains Shenandoah LLC, a Delaware limited liability company (collectively
the “Borrower), MetLife Real Estate Lending LLC, a Delaware limited liability
company  (together with its successors and assigns, “Lender”).

RECITALS

﻿

A.Borrower has requested that Lender make a loan to Borrower in the original
principal amount of $75,000,000.00 (the “Loan”), to be secured by certain real
and personal property situated in Fremont County, Iowa and Hall County,
Nebraska, as more particularly described herein.

B.Lender desires to make the Loan on the terms and conditions set forth in this
Agreement, the other Loan Documents and the Indemnity Agreement described
herein.

NOW, THEREFORE, in consideration of the Loan, the covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.DEFINITIONS. AND GENERAL CONSTRUCTION

Except as otherwise expressly provided herein, capitalized terms used in this
agreement and its schedules and exhibits will have the respective meanings
assigned to such terms in Appendix A to this Agreement.  Except as otherwise
defined in this Agreement, or unless the context otherwise requires, each term
that is used in this Agreement which is defined in Article 9 of the UCC is used
as defined in Article 9 of the UCC, and all accounting terms used herein and not
expressly defined will have the meanings respectively given to them in
accordance with GAAP as it exists at the date of applicability thereof.  Unless
expressly stated therein or the context otherwise requires, the Loan Documents
will be interpreted in accordance with the Drafting Conventions.

﻿

SECTION 2.LOAN TERMS; SECURITY INTEREST.

2.1Loan; Closing.  Borrower hereby agrees to borrow from Lender, and Lender,
subject to the terms and conditions herein set forth, hereby agrees to lend to
Borrower, the sum of Seventy-Five Million and No/100 Dollars
($75,000,000.00).  The date on which the Security Instrument (defined below) are
duly recorded in Fremont County, Iowa and Hall County, Nebraska,  and the other
terms and conditions in this Agreement are satisfied, which will  be on or
before September 3, 2020,  will be hereinafter referred to as the “Effective
Date.” 

2.2Note.  The Loan is evidenced by and will be repaid in accordance with the
Note delivered by Borrower to Lender of even date herewith (as amended,
restated, extended, renewed,  



 

1

--------------------------------------------------------------------------------

 

replaced or otherwise modified from time to time, the “Note”) the form of which
is attached hereto as Exhibit A.



2.3Security.  Payment of the Note will be secured by (a) a first priority deed
of trust or mortgage, assignment of rents and leases, security agreement and
fixture filing ( collectively the “Security Instrument”) to be entered into by
Borrower with respect to the facilities situated on the Land (each a “Facility,”
together the “Facilities”), granting a first priority security interest in,
inter alia,  the Collateral as described in the Security Instrument, which
security interest will be perfected by one or more financing statements, and
(b) such other assignments, documents and instruments as Lender will reasonably
request to further evidence or perfect its security interest in the Collateral.
The Note is also guaranteed by Green Plains Inc. (the “Guarantor”) and is
supported by a separate and independent Unsecured Indemnity Agreement
(“Indemnity Agreement”) by the Borrower and the Guarantor in favor of the
Lender. 

2.4Collateral Release.   Beginning at the end of the Availability Period, (as
defined in the Note) so long as there is no Event of Default, the Borrower may
request that the Lender release one Facility from the Security Instrument.
Lender may release the Facility from the Security Instrument contingent upon the
Loan to Value of the remaining Facility not exceeding fifty percent (50%) of the
value of the Facility based upon a new Appraisal obtained by the Lender.    

SECTION 3.REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants that:

3.1Financial Statements.  Lender has been furnished with copies of consolidated
balance sheets of Borrower and its subsidiaries and related consolidated
statements of operations and statements of cash flows of Borrower and its
subsidiaries as of June 30, 2020. The Lender has also been provided with the
audited December 31, 2019 financial statements of the Guarantor.    

The December 31, 2019 financial statements, including the related schedules and
notes, are complete and correct and fairly present (a) the financial condition
of Borrower and Guarantor as of the date thereof, and (b) the results of the
operations and changes in financial position of Borrower for the fiscal years
ended on the dates, all in conformity with GAAP applied on a consistent basis
(except as otherwise stated therein or in the notes thereto) throughout the
periods involved.

3.2No Material Changes.  There has been no material or adverse change in the
business, operations, properties, assets, prospects or financial condition of
Borrower subsequent to June  30, 2020.

3.3Liens.  Exhibit B hereto correctly sets forth all Liens securing Indebtedness
of Borrower or otherwise encumbering any of the Collateral, other than Liens
granted to Lender.  None of the properties or assets reflected in the financial
statements provided to Lender described in Section 3.1 above, or acquired by
Borrower after the date of such financial statements, is held subject to any
Lien not disclosed in Exhibit B attached hereto.



 

2

--------------------------------------------------------------------------------

 

3.4Organization, Authority and Good Standing; Subsidiaries.     The
organizational chart attached hereto as Schedule 3.4, relating to Borrower and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof and shows all Persons holding a direct or indirect ownership
interest in the Borrower.  A true and complete copy of (a) the Certificates of
Formation of the Borrower; and (b) the Limited Liability Company Agreements of
Borrower and any and all amendments thereto (such documents being referred to
herein as the “Organizational Documents”) have been furnished to Lender.  The
Organizational Documents are duly and validly executed and delivered and are in
full force and effect and binding upon and enforceable against the Borrower and
its owners in accordance with their respective terms. All necessary actions have
been taken to empower and authorize Borrower to execute and deliver the Loan
Documents.

Exhibit C hereto correctly sets forth an entire listing of Borrower’s owners,
and their respective interests in Borrower.  The ownership interests listed in
Exhibit C are free and clear of all Liens, and all such ownership interests have
been duly acquired and are fully paid and non-assessable.  No Person has any
right, contingent or otherwise, to purchase any such ownership interests.

Exhibit C also correctly sets forth (a) the name and jurisdiction of formation
of each subsidiary of Borrower, if any exists, and (b) a statement of the
capitalization of each such subsidiary and the ownership of its equity
interests.  The ownership interests listed in Exhibit C as owned by Borrower are
free and clear of all Liens, and all ownership interests have been duly issued
and are fully paid and non-assessable.  No Person has any right, contingent or
otherwise, to purchase any such ownership interests.  Borrower and each of its
subsidiaries are duly organized and validly existing limited liability companies
or corporations, as the case may be, in good standing under the laws of the
State of Delaware, respectively, and have full power and authority to own the
properties and assets and to carry on the business which they now own and carry
on.  Borrower and each of its subsidiaries are duly qualified and in good
standing as a foreign limited liability company or corporation, as the case may
be, in each jurisdiction wherein the nature of the property owned or leased by
them or the nature of the business transacted by them makes such qualification
necessary. 

3.5Title to Properties.  Borrower has good and marketable fee title to all the
real properties (other than leaseholds) and good and marketable title to all
other material properties reflected on the balance sheets of Borrower as of June
30, 2020, or acquired by Borrower after the date, excepting, however, properties
sold or otherwise disposed of subsequent to the date in the ordinary course of
business.  The Borrower, nor any of its subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of the Land, the Facilities or any other material properties,
or any interest therein.

3.6Subordinated Debt.  There is no Indebtedness of Borrower to any Person owning
an interest in Borrower other than Subordinated Debt, all of which has been
identified in Exhibit B attached hereto.

3.7Licenses.  Borrower possesses and will continue to possess all trademarks,
trade names, copyrights, patents, governmental licenses, franchises,
certificates, consents, permits and



 

3

--------------------------------------------------------------------------------

 

approvals necessary to enable Borrower to carry on its business in all material
respects as now conducted or as contemplated and to own and operate the
properties material to its business as now owned and operated or as
contemplated, without known conflict with or infringement on the rights of
others.  All such trademarks, trade names, copyrights, patents, licenses,
franchises, certificates, consents, permits and approvals which are material to
the operations of Borrower, taken as a whole, are valid and subsisting.



3.8Litigation.  There are no actions, suits or proceedings (whether or not
purportedly on behalf of Borrower) pending or, to the knowledge of Borrower,
threatened against or affecting Borrower at law or in equity or before or by any
Governmental Authority or arbitrator of any kind, which involve any of the
transactions herein contemplated or the possibility, individually or in the
aggregate, of any material and adverse change in the business, operations,
properties, assets, prospects or condition, financial or other, of Borrower
except as set forth on Exhibit D; and neither Borrower nor any of its
subsidiaries is in default or violation of any Legal Requirement, which default
or violation, individually or in the aggregate, might have a material adverse
effect on the business, operations, properties, prospects or condition,
financial or other, of Borrower, taken as a whole, and for which sufficient
funds have not been deposited in escrow to pay, in the event of an adverse
judgment, all damages claimed thereunder.

3.9Land Use Litigation.  There are no pending or, to the knowledge of Borrower,
threatened proceedings or actions to revoke, attack, challenge the validity of,
rescind or modify the zoning of the Land, the subdivision of the Land or any
building or other permits heretofore issued with respect thereto, or asserting
that such zoning, subdivision or permits do not permit the use and operation of
each Facility. 

3.10Condemnation.  Borrower has not received notice from any Governmental
Authority or quasi-governmental body or agency or from any Person or entity with
respect to (and Borrower does not know of) any actual or threatened taking of
the Land or any portion thereof, by the exercise of the right of condemnation or
eminent domain.

3.11Availability of Utilities.  All utility services necessary and sufficient
for the Land and each Facility, and the operation thereof for their intended
purposes, are available at the boundaries of the Land, including, without
limitation, rail, water, storm and sanitary sewer facilities, electric and
telephone facilities.

3.12Access.  All roads, rail spurs and parking facilities necessary for the full
utilization of each Facility for its intended purpose have been completed. 

3.13Leases.  There are no outstanding leases or agreements affecting the Land or
any Facility other than as disclosed in Schedule 3.13 attached hereto. 

3.14No Burdensome Provisions.  Borrower is not a party to any agreement or
instrument or subject to any charter or other corporate or legislative
restriction or any judgment, order, writ, injunction, decree, award, rule or
regulation which materially and adversely affects or in the future may (so far
as Borrower can now reasonably foresee) materially and adversely affect the
business,



 

4

--------------------------------------------------------------------------------

 

operations, properties, assets, prospects or condition, financial or other, of
Borrower, taken as a whole, or of the Borrower to perform its obligations under
the Loan Documents.



3.15Compliance with Other Instruments.  Borrower is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any bond, debenture, note or other evidence of
Indebtedness of Borrower or contained in any instrument under or pursuant to
which any of the foregoing has been issued or made and delivered.  The execution
and delivery of this Agreement, the Loan Documents and the Indemnity Agreement
by Borrower, the consummation by Borrower of the transactions herein and therein
contemplated, and compliance by Borrower with the terms, conditions and
provisions hereof and thereof will not (a)  violate any Legal Requirement to
which Borrower is subject or by which any term thereof is bound, or (b)
 conflict with, result in a breach of, or constitute a default under any of the
terms, conditions or provisions of the articles of incorporation, operating
agreement, corporate charter or bylaws or similar organizational document of
Borrower or of any agreement or instrument to which Borrower is a party or by
which Borrower is bound, or (c)  result in the creation or imposition of any
Lien upon any of the properties or assets of Borrower (other than the Liens
created by the Security Instrument).  No consent of the owners of Borrower is
required for the execution, delivery and performance of this Agreement, the Loan
Documents or the Indemnity Agreement by Borrower other than those delivered to
Lender prior to the Effective Date, if any.

3.16Disclosure.  Neither this Agreement (including the Exhibits hereto), any
Loan Document nor the Indemnity Agreement, nor any certificate or other data
furnished to Lender in writing by or on behalf of Borrower in connection with
the transactions contemplated by this Agreement contains any untrue statement of
a material fact or omits a material fact necessary to make the statements
contained herein or therein not misleading.  To the best knowledge of Borrower,
there is no fact which materially and adversely affects or in the future may (so
far as Borrower can now reasonably foresee) materially and adversely affect the
business, operations, properties, assets, prospects or financial condition of
Borrower, taken as a whole, which has not been disclosed to Lender in writing.

3.17ERISA.  Borrower represents, warrants and covenants that it is acting on its
own behalf and that as of the date hereof, it is not an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title I of ERISA, nor a plan as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended,
each hereinafter referred to individually and collectively as a “Plan”, and the
assets of Borrower do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101. 
Borrower also represents, warrants and covenants that it will not be
reconstituted as a Plan or as an entity whose assets constitute “plan assets”.

3.18Regulation U; Use of Proceeds.  Borrower does not own and does not have any
present intention of acquiring any “margin stock” as defined in Regulation U (12
C.F.R., Chapter II, Part 221) of the Board of Governors of the Federal Reserve
System (herein called “margin stock”).  The proceeds from the issuance of the
Note will be used by Borrower or Guarantor to add high protein corn meal
processing systems at the Facilities and other capital expenditures at real



 

5

--------------------------------------------------------------------------------

 

property owned by the Borrower or the Guarantor.  None of such proceeds will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock or for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry margin stock or for any other
purpose which might cause this transaction to be deemed a “purpose credit”
within the meaning of the Regulation U.  Neither Borrower nor any agent acting
on its behalf has taken or will take any action which might cause the
transaction contemplated herein to violate the Regulation U, Regulation T (12
C.F.R., Chapter II, Part 220) or Regulation X (12 C.F.R., Chapter II, Part 224)
or any other regulation of the Board of Governors of the Federal Reserve System
or to violate the Securities Exchange Act of 1934, in each case as now in effect
or as the same may hereafter be in effect.



3.19Borrower’s Business.  The sole business of the Borrower on the Land is a
biorefinery plant that processes corn to produce various products including
ethanol and other co-products.

3.20Tax Liability.  Borrower has filed all tax returns which are required to be
filed and has paid all taxes which have become due pursuant to such returns and
all other taxes, assessments, fees and other governmental charges upon Borrower
and upon its properties, assets, income and franchises which have become due and
payable by Borrower except those wherein the amount, applicability or validity
are being contested by Borrower by appropriate proceedings in good faith and in
respect of which adequate reserves have been established, and which Lender has
approved after notification from Borrower.  In the opinion of Borrower, all tax
liabilities of Borrower were adequately provided for as of June 30, 2020 and are
now so provided for on the books of Borrower.

3.21Governmental Action.  No action of, or filing with, any Governmental
Authority or other public body or authority is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
by Borrower of this Agreement, the Loan Documents or the Indemnity Agreement
(other than recordation of the Security Instrument in the real property
recording records of Fremont County, Iowa and Hill, County Nebraska, and the
filing of financing statements with respect to the Collateral in the Office of
the Secretary of State of the State of Delaware, all of which will have been
duly recorded or filed on or prior to the Effective Date).

3.22Offering of Note.  Neither Borrower nor any agent acting on its behalf has,
either directly or indirectly, sold or offered for sale or disposed of, or
attempted or offered to dispose of, the Note or any part thereof, or any similar
obligation of Borrower, to, or has solicited any offers to buy the Note or any
part thereof from, or has otherwise approached or negotiated in respect thereof
with, any Person or Persons other than Lender and no more than six other
institutional investors; and Borrower agrees that neither it nor any agent
acting on its behalf will sell or offer for sale or dispose of, or attempt or
offer to dispose of the Note or any part thereof to, or solicit any offers to
buy the Note or any part thereof from, or otherwise approach or negotiate in
respect thereof with, any Person or Persons so as thereby to bring the issuance
or delivery of the Note within the provisions of Section 5 of the Securities Act
of 1933, as amended.

3.23Hazardous Waste.  None of the Facilities nor any portion thereof nor any
other property owned or controlled at any time by Borrower has been or will be
used by Borrower, or any tenant of a Facility for the production, release,
storage, handling or disposal of hazardous or



 

6

--------------------------------------------------------------------------------

 

toxic wastes or materials other than those customarily used in agricultural and
commercial operations of the type currently conducted in each Facility all of
which have been and will be used in accordance with all applicable Legal
Requirements.



3.24Separate Property; No Flood Zone.  Each Facility is taxed and billed
separately from real property not subject to the Security Instrument, and no
part of any Facility is located within a flood zone.

3.25No Relatives.  No director, officer, manager, member, partner or stockholder
of Borrower is an officer or director of Lender or is a relative of an officer
or director of Lender within the following categories:  a son, daughter or
descendant of either; a stepson, stepdaughter, stepfather, stepmother; father,
mother or ancestor of either, or a spouse.  It is expressly understood that for
the purpose of determining any of the foregoing relationships, a legally adopted
child of a person is considered a child of such person by blood.

3.26Foreign Investment.  Borrower and all persons holding any direct or indirect
beneficial interest in Borrower, have complied with all filing and reporting
requirements under the International Investment and Trade in Services Survey
Act, the Agricultural Foreign Investment Disclosure Act of 1978, the Foreign
Investments in Real Property Tax Act of 1980, and the amendments of such Acts
and regulations promulgated pursuant to such Acts.  

3.27Office of Foreign Asset Control.    Borrower represents that, and agrees to
furnish Lender on request evidence confirming that, neither Borrower nor any
stockholder, member or manager of Borrower is, and no legal or beneficial
interest in a stockholder, member or manager of Borrower is or will be held,
directly or indirectly, by persons or entities appearing on a US Treasury Office
of Foreign Assets Control (“OFAC”) list, such that entering into transactions
with such a person or entity would violate OFAC or any other law.  At all times
throughout the term of the Loan, Borrower and all of its respective Affiliates
will be in full compliance with all applicable orders, rules, regulations and
recommendations of OFAC.

3.28Brokerage Commissions.  Any brokerage commissions or similar compensation
due in connection with the transactions contemplated in this Agreement or the
other Loan Documents (including the funding of the Loan) have been paid in full
and any such commissions coming due in the future will promptly be paid by
Borrower.  Borrower agrees to and will indemnify Lender from any liability,
claims or losses (including reasonable attorneys’ fees) incurred by Lender and
arising by reason of any claim for any such brokerage commission.  This
provision will survive the repayment of the Loan and will continue in full force
and effect so long as the possibility of such liability, claims or losses
exists.

3.29Insurance.  The insurance required to be maintained by the Security
Instrument is in full force and effect and in types and amounts as required
therein.

3.30Senior Debt.  The Obligations of Borrower hereunder constitute first lien
senior debt.

3.31Insolvency.  Neither Borrower, nor any manager or owner of Borrower, nor
Guarantor is insolvent (either through the inability to pay its debts as they
become due or in that



 

7

--------------------------------------------------------------------------------

 

its liabilities exceed its assets) or will become insolvent as a result of the
Loan or any of the various transactions entered into in connection herewith, and
there has been (i) no assignment made for the benefit of the creditors of any of
them, (ii) no appointment of a receiver of any of them or for the properties of
any of them, or (iii) any bankruptcy, reorganization, or liquidation proceeding
instituted by or against any of them.



SECTION 4.CONDITIONS PRECEDENT.

4.1Conditions Precedent to Effective Date.  Lender’s obligations hereunder will
be subject to the conditions precedent that Lender has received on or before the
Effective Date such assurances and evidence as Lender may require of the
performance by Borrower of all its agreements to be performed hereunder, to the
accuracy of its representations and warranties herein contained, and to the
satisfaction, prior to the Effective Date or concurrently therewith, of the
following further conditions:

(a)Due Diligence.  The Lender will have completed all such due diligence that
the Lender determines, in the exercise of its sole discretion, to be appropriate
and the Lender will have been satisfied with the results of all such due
diligence.

(b)Financial Condition.  There will have been no material adverse change in the
Borrower’s business, properties, financial condition or results of operation

(c)Litigation.  There will be no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower pending or threatened, which may materially adversely affect
the Borrower, the Borrower’s properties or the financing contemplated by this
Agreement.

(d)Legality.  The Note will qualify, on the Effective Date, as a legal
investment for life insurance companies under the New York Insurance Law
(without resort to any provision of such law, such as Section 1405(a) thereof,
permitting limited investments by Lender without restriction as to the character
of the particular investment) and such issuance will not subject Lender to any
penalty or other onerous condition under or pursuant to any applicable Legal
Requirement; and Lender will have received such certificates or other evidence
as Lender may reasonably request to establish compliance with this condition.

(e)Proceedings.  All proceedings to be taken in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and all documents
incidental thereto, will be satisfactory in form and substance to Lender; and
Lender will have received copies of all documents which Lender may request in
connection with the transactions and copies of the records of all company
proceedings in connection therewith in form and substance satisfactory to Lender
including but not limited to:

(i) copies, duly certified as of the date of the Agreement by its respective
member of (A) the resolutions of its respective member authorizing the execution
and delivery of the Loan Documents required to be executed by it, (B) a
certificate of the name(s)



 

8

--------------------------------------------------------------------------------

 

of the person(s) authorized to sign the Loan Documents on its behalf, and all
other documents and certificates of the Borrower to be delivered hereunder,
together with the true signatures of such person(s), (C) all documents
evidencing other necessary limited liability company action, and (D) all
approvals or consents required, if any, with respect to the Loan Documents
required to be executed by them; and

(ii) a certificate, certified as of the most recent date practicable, from the
Secretary of State of the state in which it is organized attesting to its
existence; and

(iii) copies, certified by the Secretary of State of the state in which it is
organized, of its certificates of formation, accompanied by a certificate of its
Secretary attesting that such certificates of formation have not been amended
since the date of such Secretary of State's certification; and

(iv)copies of the operating agreements of the Borrower, together with all
amendments thereto, accompanied by a certificate of its Secretary attesting that
such operating agreement is in full force and effect without further amendment.

(f)Third Party Consents.  All governmental, shareholder, corporate and
third-party consents will be been obtained.

(g)Representations True; No Default.  The representations and warranties of
Borrower in this Agreement and in the other Loan Documents and the Indemnity
Agreement will be true on and as of the Effective Date and no event which is, or
with notice or lapse of time or both, would be an Event of Default will have
occurred and be continuing; and Lender will have received an affidavit, dated as
of the Effective Date, of an authorized officer, manager or director of Borrower
to each such effect.

(h)Loan Documents.  Lender will have received on the Effective Date fully
executed original counterparts of each of the Loan Documents, the Indemnity
Agreement and all other documents, certificates, opinions and statements
requested by the Lender and such documents will have been filed of record and
recorded as necessary or appropriate with such verification of filing and
priority as may be required by the Lender.

(i)Appraisal.  An appraisal of the Collateral engaged by and for the benefit of
the Lender conforming to Uniform Standards of Professional Appraisal (“USPAP”)
and the Financial Institutions Reform and Recovery Enforcement Act of 1989
(“FIRREA”) will be completed for purposes of determining the value of the
Collateral. The valuation provided within the fee appraisal will be subject to
approval by Lender in its sole discretion. The Lender may make any adjustments
to the fee appraised values as it deems appropriate in its sole judgment and
discretion.

(j)Environmental Audit Results.  The results of any environmental audit of Land
required by Lender, and any remedial work required to be taken by Borrower as a
result of such audit, are complete and satisfactory to Lender.



 

9

--------------------------------------------------------------------------------

 

(k)UCC Search.  Uniform Commercial Code searches made in the Office of the
Delaware Secretary of State and the Recorder’s Office for Fremont County, Iowa
and the Register of Deeds for Hall County Nebraska,  on Borrower and their
predecessors in title to each Facility will show no filings relating to any
Facility or Borrower other than those made hereunder and as otherwise approved
by Lender, and will show no filing which is objectionable to Lender.

(l)Liens.  The Lender will be satisfied, in the exercise of its sole discretion,
that it will receive a first priority Lien in all of the Collateral.

(m)Survey.  An ALTA as-built survey of each of the Facilities will have been
provided to Lender prior to the Effective Date performed in accordance with the
ALTA/ACSM 2011 Minimum Standard Detail Requirements and including all Table A
items required in Lender’s sole discretion or required by the title insurance
company to provide the title coverage required by Lender.  Borrower represents
that no other more recent surveys are available and that the matters thereon are
in fact as represented on the date of each of the surveys.  Borrower further
represents that there have been no material changes in the foregoing items since
the date of each of the surveys.

(n)Title Requirements.  Lender will be furnished on the Effective Date with an
ALTA loan policy (2006) of title insurance with respect to the Security
Instrument, issued to Lender by a title insurance company acceptable to Lender
in the face amount of the Note, dated as of the date of the disbursement of the
Loan, insuring the Lien of the Security Instrument to be a first and prior lien
upon the Land and the Facilities therein described, containing such endorsements
and such co-insurance or re-insurance as Lender may request, and showing title
to be subject to no matters other than those which have been approved, in
writing, by Lender.

(o)Subordination.  All leases, warehouse agreements, distribution agreements and
other agreements affecting the use of the Collateral will have been
subordinated, in a form and content satisfactory to the Lender, to the Lender’s
Liens.

(p)Flood Zone Determination and Insurance.  The Lender will have received a
flood zone determination satisfactory to it and if the Land is determined to be
in a flood zone, the Borrower will have provided the Lender with copies of all
flood insurance policies with coverage in amounts satisfactory to the Lender.

(q)Property Use.  The Lender will have received evidence satisfactory to Lender
that the use of the Land is in compliance in all material respects with all
applicable laws including health and environmental laws, including without
limitation, all erosion control ordinances, storm drainage control laws, doing
business and/or licensing laws and zoning laws.

(r)Insurance.  Lender will be furnished with certificates of insurance in form
and substance acceptable to Lender for all insurance required by Lender or
otherwise carried by Borrower, and upon request by Lender certified copies of
Borrower’s insurance



 

10

--------------------------------------------------------------------------------

 

policies, together with an endorsement under the liability policy naming the
Lender as additional insured, as its interests may appear, and a mortgage
endorsement under the property policy and such other endorsements as Lender may
request. 



(s)Opinion of Borrower’s Counsel.  The Borrower will have delivered to the
Lender an opinion letter from Borrower’s counsel acceptable to the Lender and
its counsel with respect to the organization of the Borrower, its capacity to
enter into this transaction, the enforceability of the Loan Documents, the
collateralization, the status of all pending litigation the Borrower is a party
to,  and such other matters as will be required by the Lender or its counsel,
together with all such related documents as Lender may require all in a form and
substance satisfactory to Lender and its counsel.

(t)Payment of Interest, Fees and Expenses.  The Borrower will have paid to
Lender by wire transfer or certified available funds an origination fee, a
commitment fee as agreed to in the term sheet dated June 22, 2020 and will
reimburse Lender for all fees, charges, and other expenses which are then due
and payable as specified in this agreement or the Loan Document.  Without
limiting the generality of the forgoing, the Borrower will have reimbursed the
Lender for all fees and expenses incurred by the Lender in connection with the
Loans, including, without limitation (i) Professional Fees and expenses incurred
by the Lender in the negotiation and preparation of this agreement and the other
Loan Documents, (ii) the costs of any environmental investigation and/or audit,
(iii) appraisal fees, (iv) title insurance premiums, (v) surveys, (vi)
inspection fees, and (vii) filing fees. Any shortfall will be due the Lender on
the Effective Date.

(u)Additional Documents.  The Borrower will have provided such other documents,
instruments and agreements as are required by the term sheet or as the Lender
will otherwise request in connection with the Loan and this Agreement, including
without limitation updates, revisions or supplements to previously delivered
documents.

SECTION 5.FINANCIAL STATEMENTS; ADDITIONAL INFORMATION; AND INSPECTION.

5.1Financial Statements and Reports.  From and after the date hereof and so long
as Lender (or a nominee designated by Lender) will hold the Note, Borrower will
deliver to Lender:

(a)as soon as practicable and in any event within 90 days after the end of each
fiscal year of Borrower, the reviewed consolidated balance sheet and related
consolidated statements of earnings, and cash flows, setting forth in
comparative form the corresponding figures of the previous fiscal year, all in
reasonable detail, prepared in conformity with GAAP applied on a basis
consistent with Borrower’s current practices (except as otherwise stated therein
or in the notes thereto).  

(b)as soon as practicable and in any event within 90 days after the end of each
fiscal year of Guarantor, the  consolidated and consolidating balance sheet and
related consolidated and consolidating statements of earnings, equity and cash
flows  of the Guarantor as of the end of and for such year for the Guarantor,
setting forth in



 

11

--------------------------------------------------------------------------------

 

comparative form the corresponding figures of the previous fiscal year, all in
reasonable detail, prepared in conformity with GAAP applied on a basis
consistent with that of previous years (except as otherwise stated therein or in
the notes thereto). The Guarantor’s financial statements must be  audited by and
accompanied by a report or opinion of independent certified public accountants,
selected by the Guarantor stating that such financial statements present fairly
the consolidated (and consolidating) financial condition and results of
operations and cash flows of the Guarantor in accordance with GAAP consistently
applied (except for changes with which such accountants concur) and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards;

(c)as soon as practicable and in any event within 45 days after the end of each
quarter of Borrower and Guarantor, the company prepared consolidated balance
sheet and related consolidated statements of earnings, and cash flows of
Borrower and the Guarantor as of the end of and for such quarter, setting forth
in each case in comparative form the corresponding figures of the previous
fiscal year, all in reasonable detail, prepared in conformity with GAAP applied
on a basis consistent with that of previous quarter (except as otherwise stated
therein or in the notes thereto).

(d)as soon as practicable and in any event within 30 days from its fiscal year
end an annual budget for the Borrower;

(e)concurrently with the financial statements delivered pursuant to Sections
5.1(a) and 5.1(c)  a certificate of an authorized signatory of Borrower and
Guarantor (1) setting forth, as of the end of the preceding reporting period ,
the extent to which Borrower have complied with the requirements of Sections 7.1
through 7.8, inclusive, including in each case a brief description, together
with all necessary computations, of the manner in which such compliance was
determined and the respective amounts as of the end of or for such fiscal year
of Consolidated Total Debt, Consolidated Current Assets, Consolidated Current
Liabilities, Consolidated Tangible Net Worth, Consolidated Long Term Debt,
EBITDA, and the amount available for distributions pursuant to Section 7.5, (2)
stating that a review of the activities of Borrower and Guarantor during the
preceding fiscal year or quarter has been made under his or her supervision to
determine whether Borrower has fulfilled all of its obligations under this
Agreement, the Loan Documents and the Indemnity Agreement, (3) stating that, to
the best of his or her knowledge, Borrower and the Guarantor are not and have
not been in default in the fulfillment of any of the terms, covenants,
provisions or conditions hereof and thereof and no Event of Default or event
which, with notice or lapse of time or both, would become an Event of Default
exists or existed or, if any such default or Event of Default or event exists or
existed, specifying such default, Event of Default or event and the nature and
status thereof, (4) giving, in the event of the formation or acquisition of a
subsidiary during the preceding reporting period the name of such subsidiary,
its jurisdiction of incorporation and a brief description of its business, and
(5) stating that Borrower is in compliance with all agreements relating to the
payment of Indebtedness other than the Loan;



 

12

--------------------------------------------------------------------------------

 

(f)Within ten (10) days of the delivery of financial statements pursuant to
Section 5.1(a) and 5.1(c) the Guarantor will have the right to cure any
deficiency with respect to the financial covenants of the Borrower which left
un-remedied could result in an Event of Default in the financial covenants of
the Borrower, including, by making (if needed) additional capital contributions
or loans (which will be required to be subordinated to the Loan) to the
Borrower.  Such contributions of capital by Guarantor shall be treated equally
with any EBITDA reported by the Borrower for purposes of financial covenant
calculations during the applicable reporting period. For the avoidance of doubt,
such contributions will be included in the calculation of EBITDA for such
quarter in which the contribution is meant to cure any deficiency. Borrower will
provide to the Lender confirmation that such funds have been added to the
Borrower accounts. Such funds may be repaid to the Guarantor beginning two (2)
quarters after the cure, and only when doing so, will not create an Event of
Default.

(g)immediately upon a responsible officer, manager, partner, member or trustee
of Borrower becoming aware of the existence of a condition, event or act which
constitutes an Event of Default or an event of default under any other evidence
of Indebtedness of Borrower, including, without limitation, an event which, with
notice or lapse of time or both, would constitute such an Event of Default or
event of default, a written notice specifying the nature and period of existence
thereof and what action Borrower is taking or proposes to take with respect
thereto;

(h)immediately upon a responsible officer, manager, partner, trustee or member
of Borrower becoming aware of the occurrence of any (1) “reportable event,” as
defined in Section 4043(b) of ERISA, or (2) non‑exempted “prohibited
transaction,” as defined in Sections 406 and 408 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended in connection with any “employee
pension benefit plan,” as defined in Section 3 of ERISA, or any trust created
thereunder, a written notice specifying the nature thereof, what action Borrower
is taking or proposes to take with respect thereto and, when known, any action
taken by the Internal Revenue Service or the Pension Benefit Guaranty
Corporation with respect thereto;

(i)promptly upon a responsible officer, manager or member of  Borrower becoming
aware of the occurrence of (1) any surrender of assets of Borrower  in
satisfaction of any Indebtedness, (2) the dissolution of any operating
partnership or real estate ownership partnership of Borrower, (3) the
termination or expiration of any material lease of real property to which
Borrower is lessee, or (4) (i) the commencement of any material litigation,
including any arbitration or mediation, and of any proceedings before any
Governmental Authority or (ii) the passage or implementation of (or the proposed
passage or implementation of) any order, ruling, statute or other law or
regulation of any Governmental Authority, any of the foregoing which could
materially and adversely affect the business, properties, prospects or financial
condition of Borrower taken as a whole (including any such action commenced by
counterclaim), written notice specifying the nature thereof and what action
Borrower is taking with respect thereto; and



 

13

--------------------------------------------------------------------------------

 

(j)such other information as to the business and properties of Borrower,
including consolidated financial statements of Borrower and Guarantor, and
financial statements and other reports filed with any Governmental Authority, as
Lender may from time to time reasonably request.

5.2Inspection.  From and after the date hereof and so long as Lender (or a
nominee designated by Lender) will hold the Note, Lender will have the right
(a) to visit and inspect, at Borrower’s expense, each Facility or any of the
other properties of Borrower (including any property not owned by Borrower) but
all at such  times as Lender may reasonably request up to two times per calendar
year, unless an Event of Default has occurred whereupon there will be no limit
to the Lender’s right to visit and inspect; the Lenders visitation and
inspection rights  include any property not owned by Borrower but upon which any
security for the Loan may be located, includes the right to examine its books of
account and to discuss the affairs, finances and accounts of Borrower and
Guarantor with their members, officers and managers and independent public
accountants, and (b) to contact such third parties doing business with Borrower,
and to engage in other auditing procedures as Lender deems reasonable to ensure
the validity of Lender’s security interests or the accuracy of Borrower’s
representations, warranties and certifications.  In connection with such
inspections, Lender and Lender’s engineers, contractors and other
representatives will have the right to perform such environmental audits and
other environmental examinations of each Facility as Lender deems necessary or
advisable from time to time without prior notice to Borrower, including, without
limitation, in the manner described in the Security Instrument.

   

SECTION 6.AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that so long as the Obligations will be
outstanding:

6.1To Pay Obligations.  Borrower will punctually pay or cause to be paid the
principal and interest (and prepayment premium, if any) as the same become due
in respect of the Note according to the terms thereof and hereof (inclusive of
any other permitted payments of which Borrower has notified Lender), together
with all other Obligations. 

6.2Maintenance of Existence; Office.  Borrower will maintain their existence as
a limited liability companies in the State of Delaware and any other
jurisdiction where it transacts business, and will maintain an office at 1811
Aksarben Drive, Omaha, NE 68106 (or such other place in the United States of
America as Borrower may designate in writing to the holder of the Note).  
 Borrower will not change its name or jurisdiction of organization without
Lender’s prior written consent.

6.3To Keep Books.  The Guarantor on behalf of the Borrower will, keep proper
books of record and account in accordance with GAAP, including without
limitation, maintaining audited annual consolidated financial statements of the
Guarantor, operating statements for each Facility, and budgets and forecasts in
accordance with Section 5.1.

6.4Payment of Taxes; Corporate Existence; Maintenance of Properties. 

﻿



 

14

--------------------------------------------------------------------------------

 

Borrower  will:

﻿

(a)pay and discharge promptly all taxes, assessments and governmental charges or
levies imposed upon it,  and its income or profits or its property before the
same will become in default, as well as all lawful claims and liabilities of any
kind (including claims and liabilities for labor, materials and supplies) which,
if unpaid, might by law become a Lien upon its property; provided,  however,
that Borrower will not be required to pay any such tax, assessment, charge, levy
or claim if the amount, applicability or validity thereof will currently be
contested in good faith by appropriate proceedings and if Borrower will have set
aside on its books reserves in respect thereof (segregated to the extent
required by GAAP) deemed adequate in the opinion of Borrower’s management;

(b)subject to Section 6.4(a), do all things necessary to preserve and keep in
full force and effect its legal existence, rights (charter and statutory) and
franchises as may be necessary or desirable in order to operate each Facility
and to conduct any business of Borrower; and

(c)maintain and keep all of its properties used or useful in the conduct of
their respective business in good condition, repair and working order and
supplied with all necessary equipment and make all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times consistent with established business practices and prior operating
history, provided however, that nothing in this Section 6.4 will prevent
Borrower from a Temporary Discontinuance. 

6.5To Insure.  Borrower will maintain insurance in the amounts and as described
in the Security Instrument.

6.6Compliance with Law.  Borrower will comply in all material respects at all
times with all Legal Requirements and governmental standards affecting or
relating or pertaining in any way to the Property and/or the use, operation
and/or the maintenance thereof, and will obtain and continuously maintain any
and all licenses, permits, franchises or other governmental authorizations
necessary to the ownership and operation of the Property or to the conduct of
its business, and will furnish to Lender, on request, proof of such
compliance.  If Borrower receives a notice or claim from any Governmental
Authority that the Property, or any use, activity, operation or maintenance
thereof or thereon, is not in compliance with any Legal Requirement, Borrower
will promptly furnish a copy of such notice or claim to Lender.  Borrower will
not use or permit the use of the Property, or any part thereof, for any illegal
purpose.

6.7Litigation.  During the term of the Loan, Borrower will promptly furnish
Lender with written notice of any material litigation affecting or relating to
each Facility.

SECTION 7.RESTRICTIVE COVENANTS.

Borrower covenants and agrees that so long as the Obligations will be
outstanding:



 

15

--------------------------------------------------------------------------------

 

7.1Loan to Value.  At the sole discretion of the Lender, any time after
the end of the seventh (7th) year anniversary of the Effective Date, an
Appraisal will be performed to confirm the Loan to Value ratio does not exceed
50% on the remaining balance due on the Loan.

Should the appraised value yield a Loan to Value ratio greater than 50%,
Borrower has the option to elect (i) pay down the Loan to a level that would
result in not greater than a 50% Loan to  Value ratio or (ii) add additional
properties such that the Loan to  Value ratio is reduced to below 50%.

7.2Minimum Working Capital.  Guarantor (and its subsidiaries, on a consolidated
basis) will not permit Working Capital as of the end of each fiscal quarter to
be less than $0.10 per gallon of original nameplate ethanol capacity. In the
event that Guarantor builds or purchases a business that, is different than its
current businesses, not contemplated by this Agreement and separate from its
biorefining businesses, and that changes the value of its total consolidated
assets by more than ten percent (per transaction or in aggregate) as calculated
based on the most recent financial statements available to Lender, Lender in
conjunction with the Borrower may work to adjust the working capital covenant to
account for any increased working capital needs. For removal of doubt, nameplate
capacity will be defined as the capacity as disclosed in the most recent 10k
report of the Guarantor filed with the Securities and Exchange Commission
(currently at 1,123,000,000 gallons), as may be adjusted from time to time, and
the minimum working capital will be adjusted pro rata for changes in capacity
accordingly upon sale or purchase of ethanol biorefineries.

7.3Fixed Charge Coverage Ratio:  For the Borrower, commencing with the period
ending June 30, 2021, the Borrower will not permit the ratio of EBITDA less
maintenance capital expenditures (not including the Projects) and less Permitted
Distributions, to Fixed Charges, to be less than 1.25 to 1.0 for such period.
During the first fiscal quarter of the calculation, the ratio will be calculated
on only one fiscal quarter; the following fiscal quarter, the ratio will be
calculated based on the current and the previous fiscal quarter; the following
fiscal quarter, the ratio will be calculated based on the current and the
previous two fiscal quarters; the following fiscal quarter and thereafter the
ratio will be calculated based on a rolling four fiscal quarter basis. “Fixed
Charges” will mean for any period the sum of the interest paid or payable plus
scheduled principal payments of long-term debt.

7.4Total Debt Service Reserve.  Borrower will maintain a reserve of six (6)
months of future principal and interest payments (with interest calculated at
the highest level of the Interest Rate Premium set forth in the Note), in a
restricted account pledged to Lender and subject to a deposit account control
agreement acceptable to the Lender.  Upon the date on which the first advance on
the Note is made from the Lender to the Borrower, the debt service reserve
account will contain six (6) months of interest on the outstanding amount of
the Loan and will be adjusted by adding six (6) months of projected interest
expense of any additional disbursements. Fifteen months after the Effective
Date, the debt service reserve will be adjusted by adding any principal
scheduled to be due in the next six (6) months. Once the debt service reserve is
fully funded, it may be adjusted annually for any changes in projected interest
expense.

7.5Restricted Payments; Pledge of Units/Percentage Interests; Permitted
Investments.



 

16

--------------------------------------------------------------------------------

 

(a)Borrower will not, directly or indirectly, make any Restricted Payments or
incur any liability to make any Restricted Payments, or make advances or loans
to any member or other equity interest holder of Borrower, unless immediately
after giving effect to such action, there will not exist any Event of Default or
event which, with notice or lapse of time or both, would become an Event of
Default.  All dividends, distributions, purchases, redemptions, retirements,
acquisitions and payments made pursuant to this Section 7.5 in property other
than cash will be included at the fair market value thereof (as determined in
good faith by Borrower) at the time of declaration of such dividend or at the
time of making such dividend distribution, purchase, redemption, retirement,
acquisition or payment.

(b)Borrower’s outstanding membership or other equity interests will remain free
and clear of any and all Liens at all times.

7.6Merger, Consolidation, Sale or Lease.

(a)Borrower will not consolidate with or merge into any Person, or permit any
Person to merge into it, or sell, transfer or otherwise dispose of all or
substantially all of its properties and assets, except as permitted in
connection with a Transfer approved or permitted under Section 7.7 herein.

(b)Except as permitted in Section 7.5(a) above or 7.7 below,  Borrower will not
Transfer (other than in the ordinary course of business) any of its properties
and assets to any Person.

(c)In the event Borrower takes any action in Section 7.5(b) above without
Lender’s prior written consent, the Note, at Lender’s sole option, will become
immediately due and payable, together with any prepayment premium due under the
terms of the Note.

7.7Transactions with Affiliates.  Borrower will not engage in any transaction
with an Affiliate on terms more favorable to the Affiliate than would have been
obtainable in arm’s length dealing in the ordinary course of business with a
Person not an Affiliate.  Borrower hereby agrees that, to the extent there is
Subordinated Debt or any inter‑Borrower loans involving Borrower outstanding on
a date on which an Event of Default (or event which with notice or lapse of time
or both would be, an Event of Default) exists, no payment of any amounts owing
in connection therewith may be made until the earlier of Lender’s waiver of such
Event of Default or the repayment in full of all amounts owing to Lender in
connection with the Loan.  To the extent any amounts are received in any manner
whatsoever in connection with such inter‑Borrower loans by an obligee thereof
during the period described in the immediately preceding sentence, such amounts
will be held in trust for and paid over to Lender until Lender is in receipt of
all amounts owing to Lender in connection with the Loan.  Upon the request of
Lender, Borrower will enter into a debt subordination agreement agreeable to
Lender with respect to any Subordinated Debt.

7.8Change of Control; Encumbrances on and Transfers of Collateral.  Borrower
acknowledges that in agreeing to make the Loan, Lender has examined and relied
on the creditworthiness and experience of Borrower and the experience,
competence and reputation of its directors, officers and equity owners with
respect to the operation of each Facility and that Lender



 

17

--------------------------------------------------------------------------------

 

will continue to rely on Borrower’s ownership of the Collateral, and Borrower
continuing to have directors, officers, equity owners and employees of the same
experience, competence and capacity as presently exists, as a means of
maintaining the value of the Collateral as security for repayment of the
Obligations.  Borrower further acknowledges that Lender has a valid interest in
maintaining the value of the Collateral to ensure that, should Borrower default
in the repayment of the Obligations, Lender can recover the Obligations by a
sale of the Collateral.



(a)Except for Permitted Encumbrances, the Borrower or any subsidiaries of the
Borrower will not create, incur, assume or permit any Lien on any of the
Collateral or any interest therein.  Notwithstanding the foregoing, Borrower may
sell or otherwise dispose of, free from the lien of the Security Instrument,
furniture, furnishings, equipment, tools, appliances, machinery, fixtures, or
appurtenances subject to the lien of the Security Instrument, which have become
worn out, undesirable, obsolete, disused  in the ordinary course of business
operations of the Facilities that does not reduce the fair market value of the
Collateral  .

(b)Borrower will not, without the prior written consent of Lender, sell, convey,
alienate, mortgage, encumber, pledge or otherwise transfer, whether voluntarily,
involuntarily or by operation of law or otherwise (each of the foregoing, a
“Transfer”) the Collateral or any part thereof or interest therein or possession
thereof, or suffer or permit the Collateral or any part thereof or interest
therein or possession thereof to be Transferred,   that  has a fair market value
in excess of one million dollars, ($1,000,000.00) per occurrence and will not
reduce the fair market value of the Collateral..

(c)A  Transfer within the meaning of this Section will be deemed to include,
without limitation:  (1) an installment sales agreement wherein Borrower agrees
to sell the Collateral or any part thereof for a price to be paid in
installments, (2) an agreement by Borrower leasing all or a substantial part of
the Collateral, or a Transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any leases or rents related to
the Collateral, (3)  any assignment, pledge or Transfer, whether voluntarily or
involuntarily, by operation of law or otherwise, of or affecting any direct or
indirect interest in Borrower, whether through one or more intermediaries and
whether at one time or in a series of related transactions; (4)  the change,
removal, resignation or addition of a general partner, manager or managing
member, in the case where Borrower or any direct or indirect owner of Borrower
is a partnership or limited liability company, and (5) any Transfer or change in
ownership or change in control, of any direct or indirect interest in Borrower,
whether through one or more intermediaries and whether at one time or in a
series of related transactions.  No such transfers will be permitted if a
violation of OFAC, Lender’s obligations under the Patriot Act, or similar
compliance obligations would ensue.  A transfer of membership interests under
the terms of a will or by intestate succession to owners of equity interests in
Borrower on the Effective Date will not be deemed a transfer under the terms of
this paragraph.

(d)Any Transfer of the Collateral made in contravention of this Section 7.8 will
constitute an Event of Default and at the option of Lender, such Transfer will
be null and



 

18

--------------------------------------------------------------------------------

 

void and of no force and effect. Lender will not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to establish the existence of an Event of Default in any violation of any
of the terms and conditions of this Section.  This provision will apply to every
Transfer in violation of this Section whether or not Lender has consented to any
previous sale Transfer of the Collateral. 

(e)Lender’s consent to a Transfer of the Collateral or any other action
described in this Section will not be deemed to be a waiver of Lender’s right to
require such consent to any future occurrence of same. 

(f)Borrower agrees to bear and will pay or reimburse Lender on demand for all
reasonable expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, title search costs and title insurance endorsement premiums)
incurred by Lender in connection with the review, approval and documentation of
any such Transfer.

7.9Environmental Covenants.  Capitalized terms in this Section 7.9 have the
meaning given them in the Indemnity Agreement, unless otherwise defined herein. 
Borrower covenants as follows:

(a)Borrower will keep the Land or cause the Land and to be kept free of asbestos
and asbestos-containing construction materials;

(b)neither Borrower nor any occupant of the Land will use, transport, store,
treat, generate, handle, dispose of, or in any manner deal with Hazardous
Materials on, in, at, about, or from the Land, except in compliance with all
applicable Requirements of Environmental Law and Environmental Permits; nor
will Borrower or any occupant cause the Land to become subject to regulation as
hazardous waste treatment, storage, or disposal facility under any Requirements
of Environmental Law or Environmental Permits;

(c)Borrower will comply with, and ensure compliance by all occupants of the Land
with, all Requirements of Environmental Law and Environmental Permits, and will
keep the Land free and clear of any liens imposed pursuant to any Requirements
of Environmental Law or Environmental Permits;

(d)Borrower will immediately notify Lender if Borrower receives any notice or
advice from any Governmental Authority, third party, or any source whatsoever
regarding any Environmental Claims or that Hazardous Materials have been
released or discharged in, on, onto, under, from, or affecting the Land;

(e)promptly upon receipt, Borrower will deliver to Lender copies of all notices,
orders, or other communications regarding (1) any enforcement action by any
Governmental Authority with respect to any Environmental Claims or Hazardous
Materials in, on, under, from or affecting the Land, or relating to Borrower's
property, activities, or operations generally, (2) any Environmental Claims or
claims regarding Hazardous Materials against Borrower, (3) any requirement of
Borrower or occupant of the Land to obtain an Environmental Permit, or (4) any
requirement of Borrower or occupant to obtain



 

19

--------------------------------------------------------------------------------

 

a permit or license with respect to exploration, mining, extraction, storage,
transportation, processing or sale of coal, oil, gas or any other minerals on or
under the Land;

(f)except as otherwise specifically and previously disclosed to Lender in
writing, Borrower will not allow to exist on, under, or about the Land any
underground storage tanks.  With respect to any underground storage tanks,
previously disclosed to Lender in writing, all such underground storage tanks
will be operated and maintained in accordance with all Requirements of
Environmental Law;

(g)if Lender has received information indicating a reasonable possibility of the
presence of Hazardous Materials on the Land in violation of Requirements of
Environmental Law or Environmental Permits, Borrower will provide at its sole
cost and expense within 45 days after written request by Lender, a report from a
qualified engineering firm or other qualified consultant acceptable to Lender
with respect to an investigation and audit of the Land as deemed necessary by
such consultant to enable the consultant to report that there is no apparent or
likely Hazardous Materials on the Land; and Borrower will, if deemed reasonably
necessary to further investigate suspected or likely contamination, provide
Lender with supplemental reports by acceptable qualified consultants of the
analysis which may include surface and subsurface sampling and analysis of soil,
sediment, surface water and/or groundwater from the Land, showing no Hazardous
Materials (any such audit, and any supplemental reports, an "Environmental
Report");   

(h)If any investigation, monitoring, containment, cleanup, removal, restoration
or other remedial work of any kind ("Remedial Work") is necessary or desirable
pursuant to Requirements of Environmental Law, Environmental Permits or with
respect to Environmental Claims, Borrower will within forty-five (45) days after
written demand for performance thereof by Lender (or such shorter period of time
as required under any applicable law, regulation, order or agreement), begin and
thereafter complete, all such Remedial Work.  All Remedial Work will be approved
in advance in writing by Lender.  All Costs related to such Remedial Work will
be paid by Borrower including, without limitation, costs incurred by Lender in
connection with monitoring or review of such Remedial Work.  If Borrower fails
to promptly commence or fails to complete such Remedial Work, Lender may, but
will not be required to, cause such Remedial Work to be performed and all Costs
will become an Environmental Claim hereunder.    In the event of an emergency,
Borrower will immediately commence the Remedial Work and thereafter give
immediate notice to Lender; and

(i)At any time during the term of the Loan, upon three days of notice, Lender
may in its sole discretion enter the Land to perform or have performed
investigation of the Land for the presence of Hazardous Materials. Such
investigation may include but is not limited to the conduct of a Phase I and/or
Phase II Environmental Report including any surface or subsurface sampling and
analysis of soil, groundwater, sediment and/or surface water.  Borrower
covenants and agrees that it will cooperate fully with Lender with respect to
any such investigation by Lender.





 

20

--------------------------------------------------------------------------------

 

﻿

7.10Creation of Subsidiaries.  Borrower will not create any subsidiary without
the prior written consent of Lender.

7.11Leases.  Borrower will not enter into any lease or other agreement affecting
any portion of any Facility without first obtaining Lender’s written consent
thereto.

SECTION 8.DEFAULTS AND REMEDIES.

8.1Events of Default; Acceleration.  Any one or more of the following events
(and whether such occurrence will be voluntary or involuntary or be affected by
any Legal Requirement)  will constitute an "Event of Default" hereunder:

(a)default in the payment of any interest upon the Note five business days after
such interest becomes due and payable; or

(b)default in the payment of principal of (or prepayment premium, if any), on
the Note five business days after the same will become due and payable, whether
at maturity or at a date fixed for principal payment or prepayment, or by
acceleration or otherwise; or

(c)default in the payment of any other obligations due under the Loan Documents
or the Indemnity Agreement or under any document evidencing or securing any
other loan made by Lender to Borrower or any Affiliate of Borrower after the
lesser of five business days or any applicable notice or grace period specified
therein, or the acceleration of debt under any of the foregoing regardless of
whether such acceleration constitutes a default thereunder; or

(d)default in the performance or observance by Borrower or Guarantor of any
other covenant, agreement or condition contained herein or in the Note, the
Guaranty or any Default or Event of Default under the Loan Documents or the
Indemnity Agreement, and such default shall continue unremedied for a period of
30 days after the occurrence thereof; or

(e)Borrower will not pay within five business days after such due date, whether
by acceleration or otherwise, any evidence of Indebtedness of Borrower (other
than the Note), or any condition or default will exist under any such evidence
of Indebtedness or under any agreement under which the same may have been issued
permitting acceleration of such evidence of Indebtedness; or

(f)Borrower    will file a petition seeking relief for itself under Title 11 of
the United States Code, as now constituted or hereafter amended, or an answer
consenting to, admitting the material allegations of or otherwise not
controverting, or will fail to timely controvert, a petition filed against
Borrower seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended; or Borrower will file such a petition



 

21

--------------------------------------------------------------------------------

 

or answer with respect to relief under the provisions of any other now existing
or future bankruptcy, insolvency or other similar law of any Governmental
Authority providing for the reorganization, winding‑up or liquidation of
corporations or an arrangement, composition, extension or adjustment with
creditors; or

(g)a court of competent jurisdiction will enter an order for relief which is not
stayed within sixty (60) days from the date of entry thereof against Borrower
 under Title 11 of the United States Code; or there will be entered an order,
judgment or decree by operation of law or by a court having jurisdiction in the
premises which is not stayed within sixty (60) days from the date of entry
thereof adjudging Borrower bankrupt or insolvent, or ordering relief against
Borrower, or approving as properly filed a petition seeking relief against
Borrower, under the provisions of any other now existing or future bankruptcy,
insolvency or other similar law of any Governmental Authority providing for the
reorganization, winding‑up or liquidation of corporations or an arrangement,
composition, extension or adjustment with creditors, or appointing a receiver,
liquidator, assignee, sequestrator, trustee, custodian or similar official of
Borrower or of any substantial part of its property, or ordering the
reorganization, winding‑up or liquidation of its affairs; or any involuntary
petition against Borrower seeking any of the relief specified in this clause
which will not be dismissed within sixty (60) days of its filing; or

(h)Borrower    will make a general assignment for the benefit of its creditors;
or Borrower will consent to the appointment of, or taking possession of all or
any substantial part of its property by, a receiver, liquidator, assignee,
sequestrator, trustee, custodian or similar official of Borrower; or Borrower  
 will have admitted to its insolvency or inability to pay, or will have failed
to pay, its debts generally as such debts become due; or Borrower or its
directors or majority equity interest holders will take any action to dissolve
or liquidate Borrower; or

(i)the rendering against the Borrower of a final non appealable judgment, decree
or order for the payment of money in excess of one million dollars
($1,000,000.00) and the continuance of such judgment, decree or order
unsatisfied and in effect for a period of sixty (60) consecutive days without a
stay of execution; or

(j) Borrower    will (1) engage in any non‑exempted “prohibited transaction,” as
defined in Sections 406 and 408 of ERISA and Section 4975 of the Internal
Revenue Code of 1986, as amended, (2) incur any “accumulated funding
deficiency,” as defined in Section 302 of ERISA, in an amount in excess of
$500,000.00, whether or not waived, or (3) terminate or permit the termination
of an “employee pension benefit plan,” as defined in Section 3 of ERISA, in a
manner which could result in the imposition of a Lien on any property of
Borrower pursuant to Section 4068 of ERISA securing an amount in excess of
$500,000.00; or

(k)any representation or warranty made by Borrower or Guarantor herein or in any
Loan Document or the Indemnity Agreement or in any certificate or instrument



 

22

--------------------------------------------------------------------------------

 

furnished in connection therewith will prove to have been false or misleading in
any material respect as of the date made; or

(l)any Facility is rezoned, voluntarily or involuntarily without Lender’s prior
written consent that results  in a violation of  the Loan to Value ratio
pursuant to Section 7.1 that remains un-remedied for ninety (90) days; or

(m)the dissolution of Borrower or any of its members, whether by operation of
law or otherwise; or

(n)Borrower will suffer or permit any Facility, or any part thereof, to be used
in such manner as might (1) impair Borrower’s title to any Facility, or any part
thereof; or (2) create rights of adverse use or possession; or (3) constitute an
implied dedication of any Facility, or any part thereof.

(o)(1) the guarantee by Guarantor or the Indemnity Agreement for any reason will
cease to be in full force and effect other than in accordance with its terms or
the Guarantor will deny its liability under the guarantee or the Indemnity
Agreement, or (2) any security interest purported to be created by the Security
Instrument or other Loan Documents will cease to be, or will be asserted by the
Borrower not to be a valid, perfected first priority security interest in the
Collateral, unless such security interest has been renewed and perfected within
five  (5) days of its ceasing.

(p)any default by the Guarantor shall exist and be continuing (after any
applicable grace or notice period), with respect to any other borrowing
agreements (which aggregate principal amount is in excess of $25,000,000.00) of
Guarantor and which will cause such Indebtedness to be declared to be due and
payable prior to its stated maturity or constitutes a failure to pay the
principal of, or interest on, such Indebtedness when due and payable at its
stated maturity, shall constitute an Event of Default under the Loan.

(q)any Transfer of title (including, without limitation, a leasehold interest)
or possession of all or any portion of the Collateral without the prior written
consent of Lender.

8.2Acceleration of Obligations.  Upon the occurrence of an Event of Default
then, at Lender's election, the entire outstanding principal amount of the Note,
together with accrued interest thereon, at the Overdue Interest Rate and all
other Obligations will immediately become due and payable without notice or
demand. In the event that a tender of the foregoing sum is received at a time
when a prepayment premium would otherwise apply or prepayment would be
prohibited under the terms of the Note, such tender will be deemed to be a
voluntary prepayment under the Note, and in addition to principal and interest
due the Borrower agree to pay the prepayment premium, if any, specified in the
Note.

8.3Remedies Upon Default.  If an Event of Default will occur and be continuing
beyond the time periods set forth in Section 8.1, the holder of the Note may
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific



 

23

--------------------------------------------------------------------------------

 

performance of any covenant contained in this Agreement or in any other Loan
Document or the Indemnity Agreement or in aid of the exercise of any power
granted in the Note or in this Agreement or in any other Loan Document or the
Indemnity Agreement or may proceed to enforce the payment of the Note or to
enforce any other legal or equitable right of the holder of the Note including
without limitation, taking of the following actions, concurrently or
successively, without notice to Borrower:    



(a)Declare the Obligations to be, and the Obligations will thereupon become,
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Note to the contrary notwithstanding; and

(b)Enter upon and take possession of the Collateral and to fulfill the
obligations of Borrower hereunder and to sell, manage, repair, and protect such
Collateral.  Without restricting the generality of the foregoing and for the
purposes of the forgoing,  Borrower hereby appoints and constitutes Lender its
lawful attorney-in-fact with full power of substitution, (i) to pay, settle or
compromise all existing bills and claims which may be liens or security
interests against the Collateral or any fixtures or equipment thereon, or as may
be necessary or desirable for the clearance of title or otherwise, and (ii) to
use any funds of Borrower, including any Loan balance which might not have been
disbursed; and

(c)Exercise any rights and remedies afforded under any of the other Loan
Documents.

8.4Remedies Not Waived.  No course of dealing between the holder of the Note and
Borrower or any delay or failure on the part of the holder in exercising any
rights under the Loan Documents, any Security Instrument, the Indemnity
Agreement, or hereunder will operate as a waiver of any rights of such holder.

8.5Remedies Cumulative.  No remedy herein or in the Loan Documents or the
Indemnity Agreement is exclusive of any other remedy and each and every remedy
will be in addition to every other remedy given hereunder or under the Loan
Documents or the Indemnity Agreement or under any Security Instrument or now or
hereafter existing at law or in equity or by statute or otherwise.

8.6Costs and Expenses.  Borrower will pay to the holder of the Note, to the
extent permitted under applicable law, all reasonable out‑of‑pocket expenses
(including reasonable attorney’s fees) incurred by such holder as will be
sufficient to cover the cost and expense of enforcing such holder’s rights under
the Note and any Loan Document or the collecting and foreclosing upon, or
otherwise dealing with, the Collateral, or participating in any litigation or
bankruptcy proceeding for the protection or enforcement of the holder’s
collateral or claim against Borrower or otherwise incurred in connection with
the occurrence of an Event of Default. Any amounts owed to Lender by Borrower
under this Agreement or any other Loan Document or the Indemnity Agreement which
are not paid when due will thereafter bear interest at the Overdue Interest Rate
(this Section will not apply to amounts specifically due under the Note, which
amounts will be governed by the Note).



 

24

--------------------------------------------------------------------------------

 

SECTION 9.MISCELLANEOUS.

9.1Loss or Damage.  In case of loss or damage by fire or otherwise to any
Facility or any part thereof, Borrower will immediately notify Lender, and
Lender may make proof of such loss if the same is not promptly made by Borrower
or if Lender deems it desirable to do so.  Lender is authorized to adjust,
collect, and compromise, in its reasonable discretion, all claims under
insurance policies covering the loss in question.  All insurance proceeds in
excess of Seven Million Dollars ($7,000,000.00) per event or series of related
events,  will be paid directly and solely to Lender and Borrower acknowledges
that each insurance company is authorized and directed to make such payment
directly and solely to Lender, and the insurance policies will so
stipulate.  All insurance proceeds may, subject to the sentence immediately
below, be applied either to the reduction of the Obligations under this
Agreement or to the restoration, repair, replacement or rebuilding of the
portion of the Facility so damaged in such manner as Lender may determine, and
any application thereof to the indebtedness will not release or relieve Borrower
from making the payments or performing the other agreements and obligations
herein required until the Obligations are paid in full.  If no Event of Default
has occurred and is continuing hereunder and provided that (a)  the insurance
proceeds, when combined with the portion of this Loan not yet disbursed, are
sufficient in Lender’s judgment, after first deducting and paying the expenses,
if any, incurred by Lender in the collection of the proceeds of the insurance,
to otherwise pay all costs and expenses relating to such collection and to this
Loan (including the payment of interest and other carrying costs) or (b)  if
such proceeds are not sufficient as above provided, provided that Borrower
deposits with Lender, the amount of such deficiency, as determined by Lender
within ten (10) business days of demand therefor and further provided that the
insurance company will not claim that, notwithstanding such payment to Lender,
it had no liability to pay any or some portion of such proceeds to Borrower,
then the balance of the proceeds, plus any amounts deposited by Borrower, will
be held and disbursed by Lender, from time to time, for the purpose of the
repair, restoration, building or rebuilding of the Facility in accordance with
such procedures as may be established by Lender.

9.2Assignment by Lender.  Lender may assign to any subsidiary, or negotiate,
pledge or otherwise hypothecate all or any portion of this Agreement or grant
participations herein, or in any of its rights and security hereunder,
including, without limitation, the Note and the Security Instrument.  In the
case of such assignment, Borrower will accord full recognition thereto and agree
that all rights and remedies of Lender in connection with the interest so
assigned will be enforceable against Borrower by such assignee with the same
force and effect and to the same extent as the same would have been enforceable
by Lender but for such assignment.  Except if there is an Event of Default that
is ongoing and unremedied,  Lender will not assign this Agreement or the Note or
Security Interest to an unrelated third party without the consent of the
Borrower, which will not be unreasonably withheld.

Borrower will not assign or attempt to assign any of its rights under this
Agreement, either voluntarily or by operation of law and any attempted
assignment will be null and void.

9.3Time is of the Essence.  Time is of the essence of this Agreement.



 

25

--------------------------------------------------------------------------------

 

9.4No Waiver.  No waiver of any term, provision, condition, covenant, or
agreement herein contained will be effective unless set forth in a writing
signed by Lender, and any such waiver will not establish a course of dealing and
will be effective only to the extent set forth in such writing.  No failure by
Lender to exercise, or delay by Lender in exercising, any right, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof, or the exercise of any other right, power or
privilege.  No notice or demand on Borrower will, in itself, entitle Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Lender to any other or further action in
any circumstances without notice or demand.

9.5No Joint Venture.  Nothing herein, or in any other Loan Document or the
Indemnity Agreement, and no action or inaction whatsoever on the part of Lender,
will be deemed to make Lender a partner or joint venturer with Borrower.

9.6Entire Agreement.  This Agreement and the attached Exhibits hereto and the
other documents referred to herein constitute the entire agreement between the
parties hereto and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.

9.7Severability; Consistency.  If any provision of this Agreement or the
application thereof to any person or situation will, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, and the application
of such provision to persons or situations other than those to which it will
have been held invalid or unenforceable, will not be affected thereby, but will
continue valid and enforceable to the fullest extent permitted by law.  The Loan
Documents are intended to be consistent with each other and should be
interpreted to such effect.

9.8Agreement Not to Benefit Third Parties.  This Agreement is made for the sole
benefit of Borrower and Lender, and no other person will be deemed to be a third
party beneficiary hereunder.

9.9No Documents to be Recorded.  Borrower covenants that it will not cause or
permit any document or instrument to be placed of record with respect to the
Land or any Facility without Lender’s prior written consent.

9.10Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
satisfactory to Borrower of the loss, theft, destruction or mutilation of the
Note, and upon receipt of a bond of indemnity reasonably satisfactory to
Borrower or upon surrender and cancellation of such Note, Borrower will make and
deliver a new Note of like tenor and unpaid principal amount and dated the date
of, or, if later, the date to which interest has been paid on, the lost, stolen,
destroyed or mutilated Note.  In the case of a holder of the Note which is an
institutional investor, its own unsecured agreement of indemnity will be deemed
satisfactory to Borrower.

9.11Expenses.  Borrower will pay all costs of preparation, closing and
administering the Loan and all of Lender’s expenses with respect thereto,
including but not limited to, legal fees, disbursements and travel expenses of
Lender (including legal fees and expenses incurred by



 

26

--------------------------------------------------------------------------------

 

Lender subsequent to the closing of the Loan in connection with the
administration, collection or transfer of the Loan and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions are consummated)); all recording fees and charges; title
insurance premiums and costs, escrow and funding charges; surveys; appraisals;
intangible taxes; environmental assessments; expenses of foreclosure (including
trustee’s and attorney’s fees); and similar items.  Borrower’s obligations under
this Section 9.11 will survive the payment or prepayment of the Note.



9.12Indemnification.  Borrower hereby covenants and agrees unconditionally and
absolutely to indemnify, defend and save harmless Lender, its officers,
directors, shareholders, employees, agents and attorneys against all damages,
losses, liabilities, obligation, claims, litigation, demands or defenses,
judgments, suits, proceedings, fines, penalties, costs, disbursements and
expenses of any kind or nature whatsoever (including without limitation
attorneys’ fees reasonably incurred), which may at any time be imposed upon,
incurred by or asserted or awarded against Lender and arising from (a) the
relationship between Lender and Borrower being construed or alleged as anything
other than that of secured lender and Borrower, (b) any failure of Borrower to
comply with and perform its Obligations hereunder and under the other Loan
Documents and the Indemnity Agreement, or (c) any representation of Borrower
herein or in the other Loan Documents or the Indemnity Agreement being false or
misleading in any material respect when made, except that this indemnity will
not be applicable to the extent that any damages, losses, liabilities or other
matters or amounts are attributable to actions or omissions by any indemnified
person constituting gross negligence or wanton misconduct.  This indemnity will
survive any foreclosure of the Security Instrument, the taking of a deed in lieu
thereof, or any other discharge of the obligations of Borrower hereunder or
under the Loan Documents or the Indemnity Agreement, even if the indebtedness
secured hereby is satisfied in full.  Borrower agrees that the indemnification
granted herein may be enforced by Lender without resorting to or exhausting any
other security or collateral or without first having recourse to the Note or the
Collateral through foreclosure proceedings or otherwise; provided, however, that
nothing herein contained will prevent Lender from suing on the Note or
foreclosing the Security Instrument or from exercising any other rights under
the Loan Documents or the Indemnity Agreement.    The obligations of Borrower
under this Section 9.12 will survive the payment or prepayment of the Note.

9.13Stamp Taxes, Recording Fees, etc.    Borrower will pay, and save Lender and
any subsequent holder of the Note harmless against, any and all liability
(including any interest or penalty for non‑payment or delay in payment) with
respect to stamp and other taxes (other than any such stamp or other taxes
incurred upon a transfer of the Note by Lender), if any, and all recording and
filing fees which may be payable or determined to be payable in connection with
the transactions contemplated by this Agreement and the Security Instrument,
including, without limitation, the issuance and delivery of the Note, the
execution, delivery, filing and recording of the Security Instrument and
financing statements related thereto, or any modification, amendment or
alteration thereof.  The obligations of Borrower under this Section 9.13 will
survive the payment or prepayment of the Note.

9.14Successors and Assigns.  All covenants, agreements, representations and
warranties made herein, in the Loan Documents and the Indemnity Agreement or in
certificates delivered in



 

27

--------------------------------------------------------------------------------

 

connection herewith by or on behalf of Borrower will survive the issuance and
delivery of the Note to Lender, the making of the Loan by Lender, and will bind
the successors and assigns of Borrower, whether so expressed or not, and all
such covenants, agreements, representations and warranties will inure to the
benefit of Lender’s successors and assigns, including any subsequent holder of
any of the Note.



9.15Notices.  All notices, demands and requests given or required to be given
by, pursuant to, or relating to, this Agreement will be in writing.  All notices
hereunder will be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth below (or at such other addresses as will
be given in writing by any party to the others) and will be deemed complete upon
receipt or refusal to accept delivery as indicated in the return receipt or in
the receipt of such United States Express Mail or courier service.  Borrower
hereby requests that notices to Borrower be mailed to its address set forth
below:

Borrower's addresses are:

Green Plains Wood River LLC

1811 Aksarben Drive,

Omaha, NE 68106

Attn: Michelle Mapes

﻿

Green Plains Shenandoah LLC

1811 Aksarben Drive,

Omaha, NE 68106

Attn: Michelle Mapes

﻿

﻿

Lender’s address:

MetLife Real Estate Lending LLC

c/o MetLife Investment Management, LLC

Agricultural Investments

10801 Mastin Blvd., Suite 700

Overland Park, Kansas  66210

Attention:  Director, Food & Agribusiness Group

﻿

9.16Law Governing; Modification.  This Agreement will be construed in accordance
with and governed by laws of the State of Iowa. 

9.17Consent to Jurisdiction and Waiver of Jury Trial.  BORROWER AND LENDER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF
ANY OTHER JURISDICTION GOVERNS THE LOAN DOCUMENTS, AND THE LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN



 

28

--------------------------------------------------------------------------------

 

ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA, EXCEPT THAT AT ALL TIMES THE
PROVISONS FOR THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  BORROWER AND LENDER
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN
DOCUMENTS.  BORROWER AND LENDER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF IOWA OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT,
(B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF IOWA, (C) SUBMIT TO
THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVE ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREE THAT THEY WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM



9.18Headings, Construction.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and do not constitute part of
this Agreement.  In this Agreement, whenever the context so requires, the
masculine gender includes the feminine and/or neuter and vice versa, and the
singular number includes the plural and vice versa.

9.19Counterparts; Optically Imaged Reproductions.  This Agreement may be
executed simultaneously in two or more counterparts, each of which will be
deemed an original, and it will not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.  Lender may
make an optically imaged reproduction of any or all Loan Documents and, at its
election, destroy the original or originals.  Borrower consents to the
destruction of the original or originals and agrees that a copy of the optically
imaged reproduction of any Loan Document will be the equivalent of and for all
purposes constitute an “original” document.  For purposes of this section, “for
all purposes” includes the use of optically imaged reproduction (a) to prove the
content of the original document at trial, mediation, arbitration or
administrative hearing, (b) for any business purpose, (c) for internal or
external audits and/or examination by or on behalf of Governmental Authorities,
(d) in canceling or transferring any document, and (e) in conjunction with any
other transaction evidenced by the original document.

9.20FINAL CREDIT AGREEMENT.  THIS WRITTEN AGREEMENT, THE LOAN DOCUMENTS AND THE
INDEMNITY AGREEMENT ARE THE FINAL EXPRESSION OF THE CREDIT AGREEMENT BETWEEN
BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS ORAL AGREEMENT BETWEEN BORROWER AND LENDER.  BORROWER AND LENDER
HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN BORROWER
AND LENDER WITH RESPECT TO THE SUBJECT MATTER OF THIS WRITTEN CREDIT AGREEMENT,
THE LOAN DOCUMENTS AND THE INDEMNITY AGREEMENT.





 

29

--------------------------------------------------------------------------------

 

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.

﻿

[Remainder of this Page Intentionally Left Blank; signature page follows]





 

30

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has executed this Agreement, or has caused this
Agreement to be executed by its duly authorized representative(s) as of the day
and year first written above.

﻿

BORROWER:

﻿

Green Plains Wood River LLC

a Delaware limited liability company

﻿

 

﻿

﻿

﻿

By: Green Plains Inc., an Iowa corporation, sole Member of Green Plains Wood
River LLC

﻿

 

By:

/s/ Patrich Simpkins

Name:

Patrich Simpkins

Title:

Chief Financial Officer

﻿

﻿

Green Plains Shenandoah LLC

a Delaware limited liability company

﻿

 

﻿

﻿

﻿

By: Green Plains Inc., an Iowa corporation, sole Member of Green Plains
Shenandoah LLC

 

 

﻿

 

By:

/s/ Patrich Simpkins

Name:

Patrich Simpkins

Title:

Chief Financial Officer

﻿





 

31

--------------------------------------------------------------------------------

 



The foregoing agreement is

hereby accepted as of the

date first above written.

﻿

﻿

 

﻿

 

MetLife Real Estate Lending LLC,

a Delaware limited liability company

﻿

By: MetLife Investment Management, LLC,

      its investment manager

 

﻿

 

By:

/s/ Kevin J. Harshberger

Name:

Kevin J. Harshberger

Title:

Authorized Signatory and Director

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





 

32

--------------------------------------------------------------------------------

 

APPENDIX A

﻿

              DEFINED TERMS AND RULES OF INTERPRETATION

﻿

1.Defined Terms

 “Affiliate” means at any time, and with respect to any Person, another Person
which directly or indirectly through one or more intermediaries owns, or
Controls, or is owned or Controlled by, or is under any common ownership or
Control with such first Person. For purposes of this definition, “control” means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Appraisal” means a fee appraisal of the Collateral by a licensed appraiser
engaged by and for the benefit of the Lender conforming to Uniform Standards of
Professional Appraisal (“USPAP”) and the Financial Institutions Reform and
Recovery Enforcement Act of 1989 (“FIRREA”) subject to approval by Lender in its
sole discretion and further subject to any adjustments to the fee appraised
values as it deems appropriate in its sole judgment and discretion.

  “Capital Lease” means any lease of property, real or personal, required to be
capitalized on a balance sheet of the lessee at any time in accordance with
GAAP.

“Capital Lease Obligation” means the capitalized amount of the rental commitment
under a Capital Lease required to be shown on a balance sheet at any time in
accordance with GAAP.

 “Collateral” means the Land, the Equipment, all improvements, fixtures,
appurtenances, rights and entitlements thereon and thereto and all other
property and assets, and proceeds thereof, subjected, or intended to be
subjected, at any time to the Liens of the Security Instrument.

“Consolidated Current Assets” means, as of the date of determination, the
aggregate of all assets which appear as current assets on the consolidated
balance sheet of the Borrower and would be so classified in accordance with
GAAP.

“Consolidated Current Liabilities” means, as of the date of determination, the
aggregate of all liabilities which appear as current liabilities on the
consolidated balance sheet of the Borrower and would be so classified in
accordance with GAAP.

“Consolidated Long Term Debt” means Indebtedness under which the final payment
is due more than one year from the end of the period in question, excluding any
Indebtedness which is payable on demand, all as consolidated and determined in
accordance with GAAP. 

“Consolidated Tangible Net Worth” means as of the date of determination, the
aggregate amount of total ownership interests’ equity as determined from the
consolidated balance sheet of the Borrower, prepared in accordance with GAAP,
plus Subordinated Debt, less the net book value of all assets of the Borrower
which would be treated as intangibles in accordance with GAAP.





 

33

--------------------------------------------------------------------------------

 

“Consolidated Total Debt” means, as of the date of determination thereof, the
sum of (a) liabilities for borrowed money, (b) liabilities for any deferred
purchase price of property (excluding accounts payable arising in the ordinary
course of business), (c) Capital Lease Obligations, and (d) any guaranty with
respect to liabilities of the type described in any of the clauses (a) through
(c) hereof; less Subordinated Debt to Affiliates, all as consolidated and
determined in accordance with GAAP.

“Debt Service” means the sum of interest paid or payable and principal payments
on Consolidated Long-Term Debt.

"Drafting Conventions" means the rules on interpretation specified in Section 2
of this Appendix A.

﻿

 “EBITDA”  means with respect to the Borrower,  the sum of (i) net income for
such period (excluding extraordinary gains and losses),  plus (ii) interest paid
or payable for such period, plus (iii)  income taxes paid or payable for such
period, plus (iv) depreciation and amortization expenses for such period, plus
(v) any capital contribution made by the Guarantor as per Section 5.1(f) and
 (vi)  excluding any losses incurred due to the installation of the Projects
during the last 12 months. 

“Effective Date” has the meaning specified in Section 2.1.

“Equipment” means all goods, equipment, machinery and related parts and
appurtenances, items of personal property located on or used in connection with
or for the operation of any Facility or the Land for biofuels purposes,
excluding rolling stock, all as more specifically set forth in the Security
Instrument.

“ERISA” has the meaning specified in Section 3.17.

“Event of Default” has the meaning specified in Section 8.1.

“Facility” has the meaning specified in Section 2.3.

“Fixed Charges” has the meaning specified in Section 7.3.

“GAAP” means such accounting principles as, in the opinion of the independent
public accountants regularly employed by such Person, conform at such time of
determination to generally accepted accounting principles of the United States
of America, consistently applied.

“Governmental Authority” means any federal, state, municipal or any other
governmental department, commission, board, bureau, agency or instrumentality,
whether domestic or foreign.

“Guarantor” has the meaning specified in Section 2.3.





 

34

--------------------------------------------------------------------------------

 

“Indebtedness”  will mean (a) all obligations for borrowed money or which have
been incurred in connection with the acquisition of property or assets, (b)
indebtedness or obligations secured by or constituting any Lien existing on
property owned by the Person whose Indebtedness is being determined, whether or
not the indebtedness or obligations secured thereby will have been assumed, (c)
Capitalized Lease Obligations, (d) guaranties and endorsements (other than
endorsements for purposes of collection in the ordinary course of business),
contingent obligations or obligations to purchase goods or services incurred to
purchase, fund the purchase or payment of, or otherwise acquire or service any
indebtedness, liabilities or obligations of others (whether or not representing
money borrowed), (e) all liabilities in effect guaranteed by an agreement,
contingent or otherwise, to make a loan, advance or capital contribution to or
other investment in a Person for the purpose of assuring or maintaining a
minimum equity, asset base, working capital or other balance sheet condition for
any date, or to provide funds for the payment of any liability, dividend or
stock liquidation payment, or otherwise to supply funds to or in any manner
invest in such Person for such purpose, and (f) any mandatory redeemable
preferred stock (including preferred stock with the only mandatory redemption
payment at maturity) of Borrower and any subsidiary held by a Person other than
Borrower or a wholly‑owned subsidiary, at the higher of its voluntary or
involuntary liquidation value, all to the extent such indebtedness under
(a)(b)(c)(d) and (f), is recourse to the Person(s).  A renewal or extension of
any Indebtedness without increase in the principal amount thereof will not be
deemed to be the incurrence of the Indebtedness so renewed or extended.  In case
any Person will become a subsidiary, such Person will be deemed to have incurred
at the time it becomes a subsidiary all Indebtedness of such Person outstanding
immediately thereafter.

“Land” means the real property subject to the Security Instrument in Fremont
County, Iowa and Hall County, Nebraska.

“Legal Requirements” means any and all existing and future federal, state,
county, regional and local laws, statutes, code, orders, ordinances,
governmental rules and regulations, permits and court orders.

“Lien” means any mortgage, deed of trust, lien, pledge, security interest,
encumbrance or charge of any kind, whether or not consensual, any conditional
sale or other title retention agreement or any Capital Lease.

“Loan” has the meaning specified in the Recitals.

“Loan Document(s)” means this Agreement, the Note, the Security Instrument, and
all other documents and instruments evidencing, securing or otherwise relating
to the Loan including, without limitation, any U.C.C. financing statements, but
excluding the Indemnity Agreement.

“Loan to Value” means the ratio of all  Borrower Indebtedness to the Lender to
the sum of the appraised value of the Collateral.

“Net Income” means the net income of Borrower as determined in accordance with
GAAP.

“Note” has the meaning specified in Section 2.2.





 

35

--------------------------------------------------------------------------------

 

“Obligations” means any and all obligations to repay sums at any time loaned or
advanced by Lender to or on behalf of Borrower, including, but not limited to,
the principal of, and any interest and premium due on, the Note and other sums
loaned or advanced pursuant to the terms of this Agreement (including accrued
and overdue interest) and the full, prompt and complete performance of all
obligations at any time owed by Borrower to Lender, including, without
limitation, any and all amounts owed to or advanced by Lender pursuant to any of
the Loan Documents or the Indemnity Agreement; all obligations of Borrower to
indemnify, defend and hold Lender harmless or to pay fees and expenses as set
forth in this Agreement or any other Loan Document or the Indemnity Agreement,
and all other obligations or liabilities of any and every kind at any time owed
by Borrower to Lender.

“OFAC” has the meaning specified in Section 3.27.

“Operating Lease” means any lease of real or personal property under which
Borrower is lessee (or guarantor of the lessee’s obligations), other than (a)
leases between Borrower and any subsidiary or between subsidiaries of Borrower,
(b) Capital Leases, and (c) leases of office equipment, data processing
equipment not used in the manufacturing process, automobiles and trucks, and
leases of office and store space, in each case having an initial term (including
any period for which the lease may be renewed or extended at the option of the
lessor or lessee) of less than one year.

“Overdue Interest Rate” means the lesser of (a) five percent (5%) per annum over
the interest rate in effect under the terms of the Note immediately prior to the
time the Overdue Interest Rate is applicable, or (b) the maximum interest rate
provided by law.

“Permitted Distributions” means any permissible Restricted Payment as noted in
Section 7.5.

“Permitted Encumbrances” means (a) Liens securing taxes or assessments not due
or payable; (b) Liens in favor of Lender; (c) Liens created by specifically
identified written documents which are recorded in the land records and listed
as exceptions on Schedule B of any title insurance policy for the Facilities
which Lender has accepted and approved, and (d) any leases of each Facility
approved by Lender. 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated organization or a
government or any agency or political subdivision thereof.

“Plan” has the meaning specified in Section 3.17.

“Projects” means capital expenditures that are not maintenance capital
expenditures. For the avoidance of doubt Projects will include the (i) addition
of high protein corn meal processing systems at Wood River and Shenandoah, (ii)
addition of Project 24 at Wood River, (iii) the addition of FCC/USP Grade
alcohol at Wood River, and (iv) other similar projects, subject to Lender
approval, that would enhance the profitability of the Facilities .





 

36

--------------------------------------------------------------------------------

 

“Restricted Payments” means dividends paid on capital stock or distributions
with respect to equity interests (in either cash or property), or payments of
intercompany debt or payables to the Guarantor and purchases or redemptions of
capital stock or equity interests.

“Security Instrument” has the meaning specified in Section 2.3.

“Subordinated Debt” means any Indebtedness owed by Borrower to stockholders,
partners, members, subsidiaries or affiliates that is fully subordinated in
right of payment and in respect of security in any respect to Indebtedness
evidenced by the Note and any of the other Loan Documents and the Indemnity
Agreement.

“Temporary   Discontinuance” means the discontinuance of plant operations
expressly for the purpose of (i) maximizing the economic return of such
Facility, (ii) installation or construction of new facilities or technologies,
(iii) to adhere to safety and/or environmental requirements, or (iv)regular or
unscheduled maintenance to maintain or improve plant operations.

“Transfer” has the meaning specified in Section 7.8(b).

“Working Capital” means, with respect to the Guarantor, the total of current
assets excluding any non-recourse current assets adjusted for accumulated other
comprehensive income, less the total of current liabilities, excluding any
non-recourse current liabilities,   any current maturities of long-term debt
which mature not less than six (6) months from the date of determination
thereof,  and less any current liabilities subordinated to the Lender, all in
accordance with GAAP. 

﻿

2.Drafting Conventions.

﻿

(a)Evidence; Form of Documents.  Evidence of the occurrence or non-occurrence of
any event, or the existence or non-existence of any circumstance to be delivered
to Lender must be in a form satisfactory to Lender; and any report or document
to be received by Lender must be in form and content satisfactory to Lender.

(b)Lender Discretion.  Wherever:  (i) Lender exercises any right given to it to
approve or disapprove; (ii) any arrangement or term is to be satisfactory to
Lender; or (iii) any other decision or determination is to be made by Lender,
then except as may be otherwise expressly and specifically provided therein, the
decision to approve or disapprove, all decisions that arrangements or terms are
satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, will be in the sole discretion of Lender, without regard for the
adequacy of any security for the Obligations;

(c)Other.  (i) the words "include," "includes," and "including" are to be read
as if they were followed by the phrase "without limitation"; (ii) unless
otherwise expressly stated, terms and provisions applicable to two or more
Persons apply on an individual, as well as a collective basis; (iii) headings
and captions are provided for convenience only and do not affect the meaning of
the text which follows; (iv) references to a parcel or tract of real estate
means,



 

37

--------------------------------------------------------------------------------

 

without limitation, the land described, and any and all improvements located
thereupon and all easements or other rights or interests benefiting that land;
(v) references to an agreement or instrument means that agreement or instrument
and all schedules, exhibits, and appendices thereto, together with all
extensions, renewals, modifications, substitutions and amendments thereof,
subject to any restrictions thereon in that agreement or instrument or in the
Loan Documents; (vi) references to a Party means that Party, together with any
successors and assigns of any of that Party's rights and obligations under the
Loan Documents, subject to restrictions contained in the Loan Documents on the
transfer of those rights and obligations; (vii) whenever by the terms of the
Loan Documents, Borrower is prohibited from taking an action or permitting the
occurrence of some circumstance, Borrower will not, directly or indirectly take
that action or permit that circumstance, or directly or indirectly permit any
Subsidiary to take that action or permit that circumstance; (viii) unless
specified otherwise, references to a statute or regulation means that statute or
regulation as amended or supplemented from time to time and any corresponding
provisions of successor statutes or regulations; (ix) unless otherwise
specified, all references to a time of day are references to the time in
Overland Park, Kansas; (x) references to "month" or "year" are references to a
calendar month or calendar year, respectively; (xi) if any date specified in
this agreement as a date for taking action falls on a day that is not a Business
Day, then that action may be taken on the next Business Day; (xii) a pronoun
used in referring generally to any member of a class of Persons, or Persons and
things, applies to each member of that class, whether of the masculine,
feminine, or neuter gender; (xiii) references to "articles," "sections,"
"subsections," "paragraphs;" "exhibits," and "schedules" reference articles,
sections, subsections, paragraphs, exhibits, and schedules, respectively, of
this agreement unless otherwise specifically provided; (xiv) the words "hereof,"
"herein," "hereunder," and "hereby" refer to this agreement as a whole and not
to any particular provision of this agreement; (xv) the definitions in this
agreement apply equally to both singular and plural forms of the terms defined;
and (xvi) for purposes of computing periods of time from a specified date to a
later specified date, the word "from" means "from and including" and the words
"to" and "until" each mean "to but excluding;" and the term "upon demand" means
"within three Business Days after written demand by Lender.



 

 

 

--------------------------------------------------------------------------------

 

 

﻿



 



 

--------------------------------------------------------------------------------